




SEPARATION AND RELEASE AGREEMENT
Philip Croxford
11128 Harbour Estates Circle
Fort Myers, Florida 33908


Dear Phil:
This Separation and Release Agreement (this "Release Agreement") confirms the
terms of the separation of your employment from LifeCell Corporation and any of
its affiliates and subsidiaries (the "Company").
Termination of Employment
1.You and the Company have reached a mutual agreement that your employment with
the Company ended effective September 24, 2014 (the "Separation Date"). As of
the Separation Date, you were no longer an employee or officer of the Company,
and you hereby resign from any and all employment and managerial positions,
boards and officer, director or trustee positions, if any, with the Company as
of the Separation Date. You also hereby agree to execute any other documents
reasonably necessary to effectuate such resignations. Provided the Company
requests you to perform services from the date of this Release Agreement through
the Separation Date, you shall, in the Company’s sole discretion, (a) assist
with the transitioning of your duties to a successor and (b) be available at
reasonable times to respond to any questions that the Company may have regarding
its business. In the sole discretion of the Company, with reasonable advance
notice, you will perform these services on Company premises or by telephone.
2.As of the Separation Date, you ceased to participate in all of the Company’s
benefit plans (except as provided by COBRA).
3.You are hereby advised and encouraged by the Company to consult with your own
independent counsel before signing this Release Agreement.
Separation Payment
4.Subject to your compliance with the terms and conditions of this Release
Agreement, and provided that you do not revoke your consent to this Release
Agreement as permitted by Paragraph 22 of this Release Agreement, the Company
shall, in accordance with the agreed upon separation terms pay, or cause to be
paid, to you, in full satisfaction of all rights and obligations of the Company:
(a)    a one-time separation payment of Four Hundred Thirty-Nine Thousand Eight
Hundred Seventy-Five Dollars and No Cents ($439,875.00), less all amounts
required to be withheld by law, including, but not limited to, any applicable
federal, state or local taxes (the “Severance Payment”) to be paid within five
(5) business days of the Effective Date (as defined in Paragraph 22 of this
Release Agreement);
(b)    a one-time payment of Three Hundred Seven Thousand Nine Hundred Twelve
Dollars and Fifty Cents ($307,912.50), less all amounts required to be withheld
by law, including, but not limited to, any applicable federal, state or local
taxes, representing your 2014 target AIB (“Target AIB”) to be paid within five
(5) business days of the Effective Date (as defined in Paragraph 22 of this
Release Agreement); and
(c)    if you timely elect health insurance continuation coverage at the same,
or a lower, level of coverage as you elected prior to the Separation Date, you
will be reimbursed for COBRA premiums




--------------------------------------------------------------------------------




at the employee only rate until the earliest of: (i) twelve (12) months
following the Separation Date; (ii) the date you fail to make timely payment of
COBRA premiums and/or terminate your election of COBRA coverage; and (iii) the
date you become eligible for comparable health insurance coverage (as an
employee or otherwise), that does not contain any exclusion or limitation with
respect to any preexisting condition (the “COBRA Payments”). You acknowledge
that the Company’s reimbursement of the COBRA premium made by you will be
taxable income to you.
The payment(s) set forth in Paragraphs 4(a)-(c) above are expressly contingent
upon your execution, delivery and non-revocation of this Release Agreement, as
provided in Paragraph 22. You acknowledge that you are not otherwise entitled to
receive the payment(s) set forth in Paragraphs 4(a)-(c) above, which exceed
anything of value to which you are otherwise entitled from the Company, and
agree that you will not seek anything further from any of the Releasees.
Releases; Representations; Covenant Not to Sue
5.You, for yourself and successors, assigns, executors and administrators, now
and forever hereby release and discharge the Company, together with its
respective past and present parents, subsidiaries, and affiliates, together with
each of their officers, directors, stockholders, partners, employees, agents,
representatives, attorneys (in each case, individually and in their official
capacities) and employee benefit plans (and such plans’ fiduciaries, agents,
administrators and insurers, individually and in their official capacities), and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (collectively, the "Releasees") from any and all rights, claims,
charges, actions, causes of action, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, obligations, damages, demands or
liabilities of every kind whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected (collectively, "Employee Claims") which you or
your executors, administrators, successors or assigns ever had, now have or may
hereafter claim to have by reason of any matter, cause or thing whatsoever: (a)
arising from the beginning of time up to the date you sign this Release
Agreement including, but not limited to, any Employee Claims (i) relating in any
way to your employment relationship with the Company or any of the Releasees or
(ii) arising under any federal, local or state statute or regulation, including,
without limitation, state wage and hour laws (to the extent waivable), federal
and state whistleblower laws, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Lilly Ledbetter Fair Pay Act of 2009, the Equal
Pay Act, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act ("ADEA"), the Occupational Safety and Health
Act, the Sarbanes-Oxley Act of 2002, the False Claims Act, the Texas Commission
on Human Rights Act, the New Jersey Law Against Discrimination, the New Jersey
Family Leave Act, the New Jersey State Wage and Hour Law (to the extent
waivable), as each may be amended from time to time, any claim or cause of
action you may have under any federal or state immigration statute, including
without limitation the Immigration & Nationality Act ("INA"), the Immigration
Reform & Control Act ("IRCA") and related regulations, and/or any other
applicable local, state or federal law, each as amended; (b) relating to the
termination of your employment relationship with the Company or any of the
Releasees; (c) relating to wrongful employment termination; or (d) arising under
or relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company, or any of the Releasees, and you,
including, the Offer Letter dated November 14, 2012 and revised November 18,
2012 (the "Offer Letter"), attached as Exhibit A to this Release Agreement, and
the Promotion Letter dated October 23, 2013 (the "Promotion Letter"), attached
as Exhibit B. This releases all Employee Claims including those of which you are
not aware and those not mentioned in this Release Agreement. You specifically
release any and all Employee Claims arising out of your employment with the
Company and/or any of its affiliates or termination therefrom, including,
without limitation, any and all claims to monetary recovery to which you might
be




--------------------------------------------------------------------------------




entitled in connection with any potential class action claims that may be filed
on behalf of any purported class to which you are a member as a result of your
employment with the Company and/or any of its affiliates.
6.You expressly acknowledge and agree that, by entering into this Release
Agreement, you are releasing and waiving any and all rights or Employee Claims,
including claims under the ADEA, which have arisen on or before the date your
execution and delivery of this Release Agreement to the Company.
7.The Company, for itself and its successors, assigns, executors and
administrators, now and forever hereby releases and discharges you, from any and
all known rights, claims, charges, actions, causes of action, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity
(collectively, "Company Claims") which the Company ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever: (a)
arising from the beginning of time up to the date you sign this Release
Agreement including, but not limited to, any currently known Company Claims (i)
relating in any way to your employment relationship with the Company or any of
the Releasees or (ii) arising under any federal, local or state statute or
regulation; (b) relating to the termination of your employment relationship with
the Company or any of the Releasees; or (c) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company, or any of the Releasees, and you, including, the
Offer Letter and Promotion Letter. The Company does not release Company Claims
arising from any intentional conduct on your part outside the course and scope
of your employment, which have accrued or which may ever accrue to the Company
or any of the Releasees resulting from or relating to any act or omission
occurring on or before the date of signing this Agreement, arising out of or
pertaining to your employment relationship with the Company, concerning the
terms and conditions of your employment, or concerning your conduct occurring in
the course and scope of your employment with the Company.
8.Notwithstanding the foregoing, nothing contained in this Release Agreement
shall in any way release or discharge any Employee Claims you may have (1) for
payments or benefits set forth in the Release Agreement; (2) for indemnification
under the charter, by-laws, certificate of formation, operating agreement or
other governing documents of the Company, insurance policies of or pertaining to
the Company, or applicable law; (3) for any vested pension or retirement
benefits (including, without limitation, 401(k)); or (4) for any other Employee
Claims that cannot be waived under applicable law.
9.You acknowledge and agree that, except as otherwise expressly provided in this
Release Agreement: (a) the Company has fully satisfied any and all obligations
whatsoever owed to you arising out of your employment with the Company, and that
no further payments or benefits are owed to you by the Company or any of the
Releasees, including, but not limited to, any payments or benefits under the
Offer Letter or the Promotion Letter; and (b) you have knowingly relinquished,
waived and forever released any and all rights to any personal recovery in any
action or proceeding that may be commenced on your behalf arising out of the
aforesaid employment relationship or the termination thereof, including, without
limitation, claims for backpay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys' fees.
10.You agree to indemnify the Company and hold it harmless for any claims
brought by any taxing authority against any of the Releasees seeking payment of
taxes, penalties and/or interest related to your reporting of taxes under
federal, state and/or local law, including, without limitation, payment of
attorneys' fees for counsel selected by the Company for its defense of such
matters and costs. For avoidance of doubt, this indemnification obligation does
not extend to the Company’s withholding requirements related to the payments set
forth in Paragraph 4.
11.You hereby represent and warrant that (a) you have not filed, caused or
permitted to be filed any pending proceeding (nor have you lodged a complaint
with any governmental or quasi-governmental




--------------------------------------------------------------------------------




authority) against any of the Releasees, nor have you agreed to do any of the
foregoing, (b) you have not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the Releasees that has been
released in this Release Agreement, and (c) you have not directly or indirectly
assisted any third party in filing, causing or assisting to be filed, any Claim
against any of the Releasees. Except as set forth in Paragraph 12, 17 and 18
below, you covenant and agree that you shall not encourage or solicit or
voluntarily assist or participate in any way in the filing, reporting or
prosecution by you or any third party of a proceeding or Claim against any of
the Releasees, including, but not limited to any potential class action claims
that may be filed on behalf of any purported class to which you are a member as
a result of your employment with the Company and/or any of its affiliates.
12.You and the Company acknowledge and agree that this Release Agreement shall
not affect the rights and responsibilities of the Equal Employment Opportunity
Commission (the "EEOC") or similar federal or state agency to enforce the ADEA
or other applicable laws, and further acknowledge and agree that this Release
Agreement shall not be used to justify interfering with your protected right to
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar federal or state agency. Accordingly, nothing in this Release
Agreement shall preclude you from filing a charge with, or participating in any
manner in an investigation, hearing or proceeding conducted by, the EEOC or
similar federal or state agency, but you hereby waive any and all rights to
recover under, or by virtue of, any such investigation, hearing or proceeding.
Further notwithstanding anything set forth in this Release Agreement to the
contrary, nothing in this Release Agreement shall affect or be used to interfere
with your protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under the ADEA set forth in this Release Agreement.
Equity Awards
13.Subject to your continued compliance with the Covenants Agreement (as defined
below and limited in Paragraph 14 herein) and the Assignment Agreement (defined
below), Chiron Guernsey Holdings L.P. Inc., a Guernsey limited partners (the
"Partnership") agrees that it will exercise its call right with respect to the
Vested Profit Interest Units ("PIU") pursuant to Section VI.F. of the Amended
and Restated Chiron Guernsey Holdings L.P. Inc. Executive Equity Incentive Plan
(the "PIU Plan"), subject to the terms and conditions provided therein;
provided, however, that the Partnership will make a payment to you in
consideration for the cancellation of all of such Vested PIUs no later than
April 30, 2015. The purchase price for each Vested PIU will be equal to the Fair
Market Value (as defined in the PIU Plan) as of the date that such payment is
made to you in consideration for the cancellation of all of such Vested PIUs.


Covenants/Confidentiality
14.You acknowledge and agree that during your employment with the Company you
have developed and had access to confidential trade secret information.
Accordingly, notwithstanding any provision of this Release Agreement to the
contrary, you hereby reaffirm, and agree to comply with the Non-Disclosure and
Non-Competition Agreement, signed by you as of December 5, 2012, a copy of which
is attached hereto as Exhibit C (the "Covenants Agreement") and the Invention
Assignment Agreement, signed by you as of December 5, 2012, a copy of which is
attached hereto as Exhibit D (the "Assignment Agreement"); provided, however,
that the Covenants Agreement is hereby, as applicable, limited as follows:
(a)    Subject to Paragraph 14(b) below, the restrictions in Section 3 of the
Covenants Agreement (Non-Competition) shall not prevent you from performing
services for a diversified company (or division thereof) that competes with the
Company so long as (i) the division or department to which




--------------------------------------------------------------------------------




you are providing services does not compete with the Company, (ii) you do not
have direct responsibility (commercial or technical) for the products of such
diversified company (or division thereof) that are competitive with the products
of the Company, and (iii) no more than thirty-five percent (35%) of such
entity’s gross revenue is derived from such competitive business.
(b)    In the event that you do secure new employment in a diversified company
as permitted by Paragraph 14(a), you shall not be permitted to use or disclose
any Company Confidential Information or know how, in accordance with the
Covenants Agreement, as part of your responsibilities in this role.
You affirm that you are not currently seeking and will not seek employment in
breach of your Covenants Agreement (as limited by this Paragraph 14). You
reaffirm that your experience and capabilities are such that the restrictions
contained in the Covenants Agreement (as limited by this Paragraph 14) are
reasonable, do not impose a greater restraint than necessary to protect the
Company’s goodwill or other business interests and will not prevent you from
obtaining employment or otherwise earning a reasonable living. You further agree
that the Covenants Agreement (as limited by this Paragraph 14) and Assignment
Agreement shall remain in full force and effect as if restated herein.
15.You agree not to take any action or to make any statement, written or oral,
that disparages or criticizes the business or management of the Company or any
of its respective directors, officers, agents, or employees. Except as required
or permitted by Paragraphs 12, 17 and 18, you further agree not to take any
action that is intended to, or that does in fact, damage the business or
reputation of the Company or its affiliates, or the personal or business
reputations of any of their respective directors, officers, agents, or
employees, or that interferes with, impairs or disrupts the normal operations of
the Company or its affiliates. The Company agrees to instruct the Acelity Senior
Leadership Team not to take any action or to make any statement, written or
oral, that disparages or criticizes you.
16.You agree that you will not disclose this Release Agreement or its terms to
any person, except (a) to your immediate family, provided that prior to such
disclosure, you inform your immediate family that they are also bound by
confidentiality and you shall be responsible for any such disclosure by your
immediate family; (b) as may be required for obtaining legal or tax advice, or
future employment provided that prior to such disclosure you will inform your
legal or tax advisor that they are bound by confidentiality and you shall be
responsible for any such disclosure by your legal or tax advisor or potential
employer; (c) for the filing of income tax returns; (d) as may be required by
law, provided that you shall promptly notify the Company prior to making any
disclosure required by law so that the Company may seek a protective order or
other appropriate remedy; or (e) in any proceeding to enforce this Release
Agreement.
17.You agree that following your termination of employment with Company, you
will, at the Company’s request, cooperate fully, at such times that do not
unreasonably interfere with your personal or business activities, with the
Company in any regulatory or legal matter that involves the Company, or its
then-current or former officers, directors, employees or agents, about which you
may have knowledge or information. The Company shall pay for your actual,
documented expenses, if any, incurred for any such cooperation. Your cooperation
may include, but not be limited to, the following: (a) appearing for an
interview; (b) answering all questions fully and truthfully; (c) appearing for
depositions and/or at trial related to any claim, action or litigation in which
the Company becomes a party; and (d) meeting with representatives of the Company
to assist in preparation for such depositions and/or trials.
18.Nothing in this Release Agreement shall prevent you from providing truthful
and accurate information to any government agency, internal regulating body or
as otherwise may be required by law.




--------------------------------------------------------------------------------




Return of Company Property
19.On or before the date you execute this Release Agreement, you will exercise
reasonable efforts to return all property in your possession, custody or control
which belongs to the Company, including without limitation, keys, credit cards,
computers, phone cards and other physical property of the Company, and any of
the Company’s documents, reports, files, memorandum, records, software and other
media, whether kept in paper or electronic format, and neither you nor anyone
acting on your behalf shall maintain copies, duplicates, reproductions or
excerpts of any such property.
Voluntary Waiver
20.You understand and agree that the Company is under no obligation to provide
the payments and benefits provided in Paragraph 4 of this Release Agreement
absent your consent to the terms of this Release Agreement, and that you are
under no obligation to consent to this Release Agreement.
21.You acknowledge and agree that (a) the Company has advised you of your right
to consult with an attorney prior to executing this Release Agreement, (b) you
have carefully read and fully understand all of the provisions of this Release
Agreement, and (c) you are entering into this Release Agreement knowingly,
freely and voluntarily in exchange for good and valuable consideration.
22.You shall have twenty-one (21) calendar days from the date you are provided
this Release Agreement, as amended, to consider this Release Agreement. Once you
have signed this Release Agreement, you shall have seven (7) additional calendar
days from the date of execution to revoke your consent to this Release
Agreement. Any such revocation shall be made in writing so as to be received by
David Lillback, Senior Vice President, Human Resources, prior to the eighth
(8th) calendar day following your execution of this Release Agreement. If no
such revocation occurs, this Release Agreement shall become effective on the
eighth (8th) calendar day following your execution of this Release Agreement
(the "Effective Date"). In the event that you revoke your consent or you do not
sign this Release Agreement within the applicable review period, this Release
Agreement shall be null and void, and the Company shall not be obligated to
provide you with any of the payments or benefits set forth in Paragraph 4 of
this Release Agreement.
Governing Law; Dispute Resolution
23.This Release Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without reference to its choice
of law rules.
24.No waiver by either party of any breach by the other party of any condition
or provision of this Release Agreement to be performed by such other party shall
be deemed a waiver of any other provision or condition at the time or at any
prior or subsequent time. This Release Agreement and the provisions contained in
it shall not be construed or interpreted for or against either party because
that party drafted or caused that party's legal representative to draft any of
its provisions.
25.Any claim or controversy arising out of or relating to this Release
Agreement, your employment with or separation from the Company, or arising out
of any other transaction or occurrence with the Releasees, shall be submitted to
final and binding arbitration in Bexar County, Texas according to the procedures
set out in the Company’s Arbitration Agreement and Agreement Concerning Policy
on Arbitration, signed by you as of December 5, 2012, a copy of which is
attached hereto as Exhibit E. With an adequate opportunity to consult with legal
counsel, you have knowingly and voluntarily waived any right to trial by jury of
any dispute with any of the Releasees, notwithstanding contrary provisions of
any federal, state or local law, regulation or ordinance. Notwithstanding the
foregoing provisions, if you breach any of your restrictive covenants, the
Company shall have the right to seek immediate injunctive relief in the form of
a




--------------------------------------------------------------------------------




temporary restraining order or preliminary injunction, enjoining you from such
further breach of those provisions of this Release Agreement, pending a final
ruling by the arbitrator.
No Admission of Wrongdoing
26.Nothing contained in this Release Agreement shall be deemed to constitute an
admission or evidence of any wrongdoing or liability by you or by the Company or
any of the other Releasees.
Enforceability
27.In the event that any one or more of the provisions of this Release
Agreement, including the Exhibits hereto, are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder hereof
will not in any way be affected or impaired thereby and any such provision or
provisions will be enforced to the fullest extent permitted by law. Moreover, if
any one or more of the provisions contained in this Release Agreement, including
the Exhibits hereto, shall be held to be excessively broad as to duration,
activity or subject, such provisions shall be construed by limiting and reducing
them so as to be enforceable to the maximum extent allowed by applicable law.
Successors and Assigns
28.This Release Agreement shall inure to the benefit of and be binding upon the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of assets of the
Company. This Release Agreement is personal to you and may not be assigned by
you. In the event of your death prior to the Company’s having made or paid to
you any or all of the payments and benefits referenced in this Release
Agreement, the Company shall instead make or pay to your estate, as and when
otherwise due hereunder, all such then remaining payments and benefits.
Entire Agreement
29.The terms described in this Release Agreement, including in the Exhibits (if
applicable) hereto, set forth the entire agreement and understanding of the
parties and supersede all prior agreements, arrangements and understandings,
written or oral, between the parties, including, but not limited to, the Offer
Letter and the Promotion Letter, provided, however, that as specifically
provided in Paragraphs 13, 14 and 25 above, the PIU Plan, the Covenants
Agreement (as limited by Paragraph 14 of this Agreement), the Assignment
Agreement and the Arbitration Agreement remain in full force and effect. You
acknowledge and agree that you are not relying on any representations or
promises by the Company, other than those set forth herein, with regard to the
subject matter, basis or effect of this Release Agreement or otherwise. This
Release Agreement may not be altered or modified other than in a writing signed
by you and an authorized representative of the Company.


*        *        *






--------------------------------------------------------------------------------




Please indicate your agreement to the foregoing terms by signing and dating the
Release Agreement in the space provided below. If you decide to revoke your
consent to the Release Agreement, it must be in writing and received by the
Company as provided in Paragraph 22.
Very truly yours,


LifeCell Corporation




By:      /s/ David Lillback
David Lillback
Sr. Vice President, Human Resources


Agreed to and Accepted By:


/s/ Philip Croxford
Philip Croxford




Date: November 3, 2014






